GIBSON, J.
(dissenting). I think that the facts of this case bring it within the rule of Smith, County Assessor, v. Zion Evangelical Lutheran Church, 202 Okla. 174, 211 P. 2d 534. The property in question was conveyed to the Fite Foundation to be used for charitable purposes; it has been used for no other purpose, and the Foundation retains and has at all times “retained a bona fide continuous intention” to use the property for the charitable purposes for which it was conveyed to it.
The property was conveyed to the Foundation on December 31, 1947. *274Thereafter, on April 29, 1948, the county assessor gave notice to the Foundation that the property had been assessed for taxation for the fiscal year 1948-1949.
The taxable status of property is determined as of January 1st of each year. The effect of the majority opinion, when applied to the facts of this case, is to hold that property conveyed on December 31, 1947, to a charitable organization for charitable purposes only was subject to assessment for taxation because on the very next day, January 1, 1948, it was not presently, physically and actively used for charitable purposes. The constitutional provision for the exemption of property used for charitable purposes should not be given such a strict and harsh construction as will deter charitable and religious organizations from acquiring property to be used for their purposes.
Paragraph one of the syllabus of the majority opinion is as follows:
“The use of property is the basis of tax exemption provided in the Constitution, and real estate acquired by a nonprofit benevolent corporation, though held for possible future use by such corporation, and dedicated to an ultimate use for charitable purposes by such corporation or some other charity or public usage, but not presently so used, may be subject to ad valorem tax until it is actually or constructively used for such a purpose.”
The bona fides of the donors of the property and of those who organized the Fite Foundation has been upheld by the trial court, and there is no ground for an implication that the property will not be used for charitable purposes.
The syllabus quoted above holds that where property is acquired for charitable purposes “but not presently so used may be subject to ad valorem tax until it is actually or constructively used for such a purpose.”
In my view, property either is taxable under the law or it is not. Its taxable status is fixed by the facts as to its ownership on January 1st and its present or intended use, and it is not within the discretion of the taxing authorities to tax it or exempt it from taxation.
I do not believe that this court would hold that a church building under construction but not in such finished condition that it could be used for church purposes on January 1st was subject to taxation. And the fact that the structure might be sold and used for some other purpose either before or upon its completion would not justify us in bolding such property to be taxable.
In the instant case the property conveyed to the Foundation included a large and imposing building usable for the charitable purposes of the Foundation when contemplated remodeling of the building had been done.
In both instances there exists a bona fide intention to use the structures, when completed, for purposes which would cause the properties to be exempt from taxation. I see no difference between them.
I think the judgment of the trial court should be affirmed.
HALLEY, Y. C. J., and JOHNSON, J., concur in these views.